ORDER

PER CURIAM.
Defendant was charged by amended information with unlawful use of a weapon, § 571.030.1(1), RSMo 1986. Defendant was convicted by a jury. He was sentenced by the court as a prior and persistent offender to a prison term of four years. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *650reasons for this order pursuant to Rule 30.-25(b).